DETAILED ACTION
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton on February 8, 2022..

The application has been amended as follows: 
i) In claim 1, line 38, in the recitation “R13 to R20”, the upper limit “R20” has been replaced with --R16--; and
ii) In claim 6, line 2, in the recitation “R13 to R20”, the upper limit “R20” has been replaced with --R16--.
                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ arguments and amendments filed December 22, 2021 have been fully considered and are persuasive.  Therefore, the 35 USC 102/103 rejections over U.S. 2012/0172521 (Touraud) have been withdrawn.  While Touraud discloses the modified polyamide may be mixed with another polyamide [0057], there is no disclosure or suggestion to select a semi-aromatic polyamide falling within the scope of the present claims as said additional polyamide.

     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765